Title: To George Washington from Timothy Pickering, 15 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 15. 1796.
        
        Yesterday I received from the Minister of the French Republic an answer to my letter of the 1st instant, and have now the honor to inclose a translation of it. His entire ignorance of any new orders from his government relative to neutral vessels trading with the enemies of the French Republic, may authorize a conclusion, that none have been issued: and that the captures &

appropriations (not condemnations) of the cargoes of American vessels carried into French ports in the West Indians, are the result of orders given by the Colonial administrations. This may be only a variation of the practice in use a year or two past, during which time they have actually compelled the delivery of cargoes for the use of government, with promises of payments within certain periods, which very often were so procrastinated as to induce the return of American vessels unpaid, after waiting six months or more for the performance of those promises. From the instances referred to in my former letter it seems probable that the administrations give due-bills without fixing definitively the times of payment.
        Mr Adet asks whether the President has caused orders to be given to prevent the sale of prizes conducted into the ports of the United States by vessels of the Republic or privateers armed under its authority. On this I have the honor to inform you, That the 24th article of the British treaty having explicitly forbidden the arming of privateers and the selling of their prizes in the ports of the United States, the Secretary of the Treasury prepared, as a matter of course, circular letters to the Collectors to conform to the restrictions contained in that article, as the law of the land. This was the more necessary as formerly the Collectors had been instructed to admit to an entry and sale the prizes brought into our ports. On the 30th of June I received from Mr Liston, the British Minister, a Note mentioning the prizes which had been recently carried into Boston by a French privateer, and desiring that the sale of those prizes, which were British property, might be prevented. In consequence, I wrote the same day to Judge Lowell, Genl Lincoln, & to Mr Otis who had manifested a disposition to do the business of District Attorney until one should be appointed, desiring them to take such measures as were practicable to prevent an infraction of the above cited article of the British treaty. At the same time I wrote to the Chief Justice, Mr Elsworth, who had the same question discussed before him at his circuit court in So. Carolina, praying him to write to Judge Lowell immediately, to inform him of the determination in that case, presuming it to be the result of a full consideration of the subject. Thus the matter rests. I requested from the Chief Justice the like information; but have not yet received

his answer. The circular letter from the Secretary of the Treasury was confined, agreeably to the article of the British treaty, to the prizes brought in by privateers. With the highest respect I am, sir, your obt servant
        
          Timothy Pickering
        
        
          P.S. Since writing the above, the Secretary of the Treasury has given me a copy of his circular letter, which is inclosed.
        
      